Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 1/19/22 in response to the Office Action of 5/19/21 are acknowledged and have been entered.
	Claims 1-12 are pending.
	Claims 1, 4, and 7 have been amended by Applicant.
	Claims 1-12 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Double Patenting
Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/016525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al (US 2016/0229924 A1; 8/11/16) in view of Ridgway et al (Protein Engineering, 1996, 9(7): 617-621), O’Keefe et al (US 2004/0151721 A1; 8/5/04), and Leoh et al (Molecular Immunology, 2015, 67: 407-415).
Bernett et al teaches heterodimeric mAb-scFv antibodies comprising an scFv binding domain that binds CD3 and a Fab region comprising two identical common light chain binding domains that binds a tumor antigen (Figure 1A and Figures 18-23, in particular). Bernett et al teaches the heterodimeric antibodies are designed to bind CD3 on T-cells and tumor antigen on tumor cells in order to treat cancer by redirecting CD3-expressing T-cells to attack and lyse the tumor-antigen expressing tumor cells ([0213], in particular). Bernett et al further teaches generating the heterodimeric antibodies using a knobs and holes method ([0250], in particular), but does not explicitly state the knobs and holes method involves substitutions in CH3 domains. Bernett et al further teaches it is desirable for therapeutic applications to eliminate or reduce ADCC by removing normal binding of the Fc domain to Fc receptors by introducing additional substitutions ([0284], in particular), resulting in diminished effector function. Bernett et al further teaches pharmaceutical compositions comprising the heterodimeric antibodies and administering the compositions to subjects with cancer ([0364]-[0372], in particular). The anti-
mAb-scFv of Bernett et al with an arrow pointing to a CH3 domain:
[AltContent: arrow]
    PNG
    media_image1.png
    998
    931
    media_image1.png
    Greyscale

Bernett et al does not specifically demonstrate generating and administering the mAb-scFv structure of Figure 1A wherein the antibody has knobs-in-holes substitutions within the CH3 domains of the structure or L234A/L235A mutations, or L235A/G237A mutations; however, these deficiencies are rendered obvious by the teachings of Ridgway et al, O’Keefe et al, and Leoh et al.
Ridgway et al teaches knobs-into-holes is a well-known and effective strategy for engineering heterodimeric, as opposed to homodimeric, antibodies by replacing one small amino acid in a CH3 domain with a larger one (the “knob”) and a larger amino acid in another CH3 domain with a smaller one (the “hole”), permitting the knob to insert into the hole (see Abstract, in particular).  
O’Keefe et al teaches L235A/G237A mutations inhibit ADCC ([0304], in particular).
Leoh et al teaches L234A/L235A mutations inhibit ADCC (Abstract, in particular).
	One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method to treat a subject with cancer comprising generating 
	In the Reply of 1/19/22, Applicant argues the claims are not obvious because antibodies encompassed by the claims that compare an anti-CD3 domain that can bind specifically to T cells with or out without target cells unexpectedly activate T-cells in a target cell dependent manner. 
	The amendments to the claims and the arguments found in the Reply of 1/19/22 have been carefully considered, but are not deemed persuasive. The ability of bispecific antibodies encompassed by the claims, and those rendered obvious by the combination of references, to activate T-cells in a target cell dependent manner is not unexpected. The bispecific mAb-scFv antibody construct of Bernett et al illustrated above comprises an anti-CD3 ScFv domain. One of skill in the art would recognize such a domain is “monovalent” for CD3. Monovalent engagement of CD3 by the bispecific constructs of Bernett et al is taught by Bernett et al  (see [0005] and [0355], in particular) to result in T-cell activation “only upon engagement with the co-engaged target” .

Claim Rejections - 35 USC § 103
Claims 1-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al (US 2016/0229924 A1; 8/11/16) in view of Ridgway et al (Protein Engineering, 1996, 9(7): 617-621), O’Keefe et al (US 2004/0151721 A1; 8/5/04), and Leoh et al (Molecular Immunology, 2015, 67: 407-415) as applied to claims 1-11 above, and further in view of Kamada et al (Biochemical and Biophysical Research Communications, 2015, 456: 908-912) and Neijssen et al (US 2014/0170149 A1; 6/19/14).
The combination of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al is discussed above.  
The combination of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al does not specifically teach administering the mAb-ScFv to a subject with breast cancer.  However, these deficiencies are made up in the teachings of Kamada et al and Neijssen et al.
Kamada et al teaches EphA10 as a breast cancer tumor antigen that can be targeted by heterodimeric constructs that bind EphA10 (Abstract, in particular).
Neijssen et al teaches HER2 as a breast cancer tumor antigen that can be targeted by heterodimeric constructs that bind HER2 (claim 77 of Neijssen et al, in particular).

	In the Reply of 1/19/22, Applicant repeats arguments addressed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642